Citation Nr: 1829361	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  11-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back condition, secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction) (AOJ)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a low back condition secondary to service-connected left knee disability.

The Veteran was afforded a VA examination in April 2009 to determine the nature and etiology of his low back condition.  The examiner found that the Veteran's low back condition was not related to his left knee disability.  However, the opinion did not address the issue of aggravation.  Because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, the examination is inadequate.  38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination, even if not required to do so, an adequate one must be produced).  The phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the Veteran must be afforded an appropriate examination to determine whether his low back condition was caused or aggravated by his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all outstanding relevant VA and private treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition was caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected left knee disability.

The medical professional is informed that "aggravation" is defined as a permanent worsening of a disability beyond its natural progression.

All opinions must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.

3.  Readjudicate the claims after any necessary development is complete.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

